Citation Nr: 1327991	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder, attention-deficit disorder and depression.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and S. Kowaleski



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the RO which, in part, denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in August 2011.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The medical evidence of record establishes that the Veteran's bilateral defective hearing clearly and unmistakably preexisted his military service and did not increase in severity during service or otherwise worsen beyond the natural progression of the condition in service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by military service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal, and testified at a videoconference hearing before the undersigned in August 2011.  The Board also reviewed the Veteran's Virtual VA records.  The Board finds that the June 2010 VA examination was comprehensive in nature and adequate upon which to base a decision on the merits of the issue addressed in this decision.  The VA audiologist personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Furthermore, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  Also, the Board finds that the AMC complied with the May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  
Hearing Loss

The Veteran testified that he was exposed to acoustic trauma from helicopter engines, exploding artillery rounds and machine gun fire during his service in Vietnam, and believes that his current hearing loss was due to service.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The audiological findings on the Veteran's service induction examination in June 1965 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
20
15
LEFT
25
15
20
20
20

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

The service treatment records (STRs) do not show any complaints or treatment for any ear problems or hearing loss during the Veteran's 21 months of service.  On a Report of Medical History for separation from service in May 1967, the Veteran denied any ear problems or hearing loss, and no pertinent abnormalities were noted on examination.  Audiological findings at that time, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

The audiometric findings on VA audiological examination in May 2010 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
55
70
LEFT
15
15
25
65
60

Speech discrimination was 96 percent in each ear.  The diagnosis was mild to moderately-severe sensorineural hearing above 1000 hertz in the right ear and moderate to moderately-severe hearing loss at 2000 hertz and above in the left ear.  

When examined by VA in June 2010, the Veteran reported that he was in a helicopter unit in Vietnam and was exposed to machine gun fire without hearing protection.  The Veteran denied any significant occupational or recreational noise exposure since service and said that he worked as a painter and salesman.  Initially, the audiologist opined it was at least as likely as not that the Veteran's current hearing loss was related to service, but indicated that the claims file was not available for review.  The claims file was subsequently forwarded to the audiologist for review and an opinion later in June 2010.  After reviewing the Veteran's STRs and the claims file, the examiner opined that it was less likely than not that the Veteran's current hearing loss was related to service.  The audiologist noted that the Veteran's hearing was within normal limits at the time of service separation, and that there was no standard threshold shift shown between his induction and separation examinations.  

The evidentiary record also includes a copy of an August 2010 private hearing evaluation report.  The report did not include any analysis of the findings or comments, and consisted primary of a graph of the audiometric findings which were not significantly different from the May 2010 VA audiological examination.  A conversion of the audiometric findings from the graph were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
65
70
LEFT
20
15
25
60
60

Word recognition was 70 percent in the right ear and 80 percent in the left ear.  The report did not indicate whether the Maryland CNC Test for speech recognition scores was used.  

In this case, audiological findings at the time of service enlistment in June 1965 showed that the Veteran had a hearing loss for VA purposes in the right ear, manifested by a threshold loss of 40 decibels at 500 hertz.  See 38 C.F.R. § 3.385.  While the Veteran did not have a hearing disability in the left ear for VA purposes under 38 C.F.R. § 3.385 at service enlistment, the audiological findings showed a 25 decibel loss at 500 hertz in the left ear, which is commensurate with "some degree of hearing loss" under the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Board finds that there was clear and unmistakable evidence of a hearing loss in both ears at the time that the Veteran was examined and accepted for military service in 1965.  

Based on the audiometric findings at service enlistment, the Board finds that the presumption of soundness is not an issue, as the Veteran was shown to have a hearing loss in each ear at the time he was examined and accepted for service enlistment.  Therefore, the presumption never attached.  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, the evidence of record does not suggest or otherwise show that the Veteran's pre-existing hearing loss worsened or otherwise increased in severity beyond the natural progression of the disease process during service.  In fact, the audiometric findings at separation were lower at all thresholds then were recorded at service enlistment, and none of the thresholds were higher than 15 decibels.  Thus, it cannot be concluded the pre-existing hearing loss noted at service enlistment underwent an increase in severity during service.  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

As to the June 2010 VA audiologist opinion, it is evident that the examiner was unaware that the audiometric findings in service were reported using the ASA standards, and not the ISO-ANSI standard used today.  However, the audiologists opinion and rationale is not undermined or otherwise affected by the standard used in service.  That is, the audiologist's assessment that the Veteran's hearing was within normal limits at the time of service separation, and that there was no standard threshold shift (worsening) in the audiometric findings between his service enlistment and separation examinations, was an accurate statement of fact.  The audiometric findings under either standard at service separation did not show a hearing loss under 38 C.F.R. § 3.385, nor was there any threshold shift in the audiometric findings at separation, when compared to the findings at enlistment, indicative of a hearing loss under the holding in Hensley.  Based on the evidence of record, the Board must assume that the ASA standard was used.  Given the facts in this case, the Board does not find any inconsistency in the audiologist's assessment of the facts or the underlying medical opinion.  

For the reasons discussed above, the Board finds the June 2010 VA opinion concerning the etiology of the Veteran's current hearing loss persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA audiologist offered a rational and plausible explanation for concluding that the Veteran's current hearing loss was not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Moreover, the Veteran has not present any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the June 2010 VA audiological opinion.  

Under the circumstances, the Board finds that the Veteran's belief that his bilateral hearing loss was due to or otherwise aggravated by noise exposure in service is of limited probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of no probative value and declines to assign it any evidentiary weight.  

Based on the facts in this case, there is no objective or persuasive competent medical evidence that the Veteran's preexisted bilateral defective hearing worsened or otherwise underwent an increase in severity beyond the natural progress of the disease process in service.  Therefore, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  

REMAND

The Veteran contends that he has a psychiatric disorder, including anxiety disorder, attention-deficit disorder and depression as a result of his service in Vietnam.  The Veteran testified that although his primary duty was as a supply clerk, he was sometimes required to go on emergency missions to aid troops who were under attack in the field, and that he came under fire several times while in Vietnam.  He also testified that he was started on psychiatric medications by a private doctor in 2006, and that all of his treatment has been by private professionals and that he has never been treated by VA.  The Veteran's wife testified that his personality changed when he returned from Vietnam and that he was angry and suspicious of people.  

Historically, the service records showed that the Veteran was a signal supply parts specialist and served one year in Vietnam.  The STRs showed no complaints, treatment or abnormalities referable to any psychiatric problems in service, and the Veteran specifically denied any trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or any memory problems at the time of his service separation examination in May 1967.  Likewise, no pertinent abnormalities were noted on his separation examination at that time.  

Medical records received from the Veteran in April 2010, showed that he was seen for psychiatric problems by a private Neurology group from 2006 to 2008, and that he was prescribed various medications.  The reports indicated that the Veteran was advised to seek counseling with a therapist or psychologist, but that he was not interested in psychiatric treatment and was more comfortable talking with the attending physician.  The diagnoses included attention-deficit/hyperactivity disorder, depression and anxiety disorder, not otherwise specified.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran has never been examined by VA to determine the nature and etiology of his current psychiatric problems.  Given the Veteran's duty assignments in service and the nature of his current complaints, the Board finds that there is sufficient evidence to warrant further development of his appeal.  38 C.F.R. § 3.159(c)(4) (2012).  Therefore, a VA psychiatric examination should be accomplished.  

Accordingly, the case is REMANDED for the following action:  

1.  With appropriate assistance from the Veteran, the AMC should obtain copies of medical records from all healthcare providers that have treated him for any psychiatric problems since his discharge from service.  This should include copies of all treatment by Associated Neurologists in Danbury, Connecticut from 2006 to the present.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159(e) (2012).  

2.  The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder at present, including anxiety disorder, attention-deficit disorder and depression which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder was manifested in service or is otherwise related to service.  

The examiner should review the entire record, including the Veteran's service treatment records and post-service medical records prior to formulating an opinion.  A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


